 Case 8:18-cv-01204-JLS-JDE Document 40 Filed 12/04/18 Page 1 of 2 Page ID #:206



 1

 2

 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10

11   MICHAEL GRECCO PRODUCTION,                     CASE NO: 8:18-cv-01204-JLS-JDE
     INC., d/b/a MICHAEL GRECCO                     ORDER (1) VACATING PRIOR
12   PHOTOGRAPHY, INC.                              ORDER (Doc. 38); AND (2)
13                                                  GRANTING PLAINTIFF’S MOTION
                                                    TO STRIKE PURSUANT TO
                          Plaintiff,                STIPULATION (Doc. 39)
14

15   vs.
16
     JESSIE STRICCHIOLA, an individual;
17   THIRD DOOR MEDIA, INC. a Delaware
     Corporation; and DOES 1 through 50,
18
     inclusive.
19
                        Defendant.
20
21

22          Now before the Court is the Stipulation of Plaintiff Michael Grecco Production,
23   Inc. and Defendant Jessie Stricchiola regarding Plaintiff’s Motion to Strike. (Stip., Doc.
24   39.)
25          On December 3, 2018, the Court granted Plaintiff’s Motion to Strike and ordered
26   Defendant to file an amended answer “without the stricken affirmative defenses.” (Doc.
27   38.) Shortly after the Order was issued, the parties filed a Stipulation apprising the Court
28   for the first time of their November 24, 2018 agreement that, if the Court granted
 Case 8:18-cv-01204-JLS-JDE Document 40 Filed 12/04/18 Page 2 of 2 Page ID #:207



 1   Plaintiff’s Motion to Strike, Defendant Stricchiola would be permitted to file an
 2   Amended Answer correcting and remedying the affirmative defenses. (Stip. ¶ 3.) Based
 3   on that Stipulation, the Court finds good cause to VACATE the Court’s December 3,
 4   2018 Order.
 5         It is HEREBY ORDERED that Plaintiff Michael Grecco Production, Inc.’s
 6   Motion to Strike (Doc. 20) is GRANTED and Defendant Stricchiola is ORDERED to file
 7   an Amended Answer correcting the deficiencies with her previously asserted affirmative
 8   defenses by no later than fourteen (14) days from the date of this Order.
 9

10

11   Dated: December 04, 2018                        __________________________
12
                                                     HON. JOSEPHINE L. STATON,
                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
